Citation Nr: 1041108	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disorder (other 
than hypertension) claimed as palpitations, to include as due to 
exposure to herbicides.  

3.  Entitlement to service connection for kidney disease, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for lung cancer or a growth 
on the lungs, also claimed as restrictive lung disease, to 
include as due to exposure to herbicides.

6.  Entitlement to an increased initial evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).



7.  Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.

8.  Entitlement to a compensable evaluation for fracture, left 
(non-dominant) third long finger.

9.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 
1967.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Petersburg 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a rating action prepared in May 2005 and issued to the Veteran 
in June 2005, service connection for hearing loss, tinnitus, and 
PTSD was granted.  The Veteran disagreed with the initial 
effective date assigned for each of these grants of service 
connection, and disagreed with the evaluation assigned for PTSD.  
A more 


favorable effective date for each of the three grants of service 
connection was assigned in a rating decision issued in January 
2006.  In March 2006, the Veteran submitted an informal claim for 
TDIU.  In August 2006, the RO received a statement from the 
Veteran in which he claimed TDIU due to PTSD, hypertension, 
congestive heart failure, restrictive lung disease, sleep apnea, 
tinnitus, and renal failure.  The RO did not accept the TDIU 
claim as a claim for an increased evaluation for any service-
connected disability until August 2006, when the Veteran 
submitted his formal claim for TDIU.  

In September 2007, the Veteran sought service connection for 
sarcoidosis and for a skin rash, also claimed as fungus, 
bilateral feet and groin.  A rating decision which denied these 
claims was issued in July 2008, and the Veteran disagreed in 
August 2008.  The RO issued a statement of the case (SOC) in July 
2009.  The record before the Board does not reflect receipt by VA 
of a substantive appeal (VA Form 9, or equivalent statement) 
since July 2009.  No claim for service connection for sarcoidosis 
or for a skin disorder is before the Board for appellate review 
at this time.

In May 2010, the Veteran submitted additional evidence to the 
Board.  VA regulations require that pertinent evidence submitted 
by the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  The appellant provided a 
written waiver of review by the agency of original jurisdiction.  
Appellate review may proceed 

In his March 2008 substantive appeal, the Veteran requested a 
hearing before the Board.  However, the Veteran withdrew that 
request, in wiring, in a statement submitted in June 2008.  
Appellate review may proceed. 

The claims for service connection for sleep apnea, a lung 
disorder, a cardiac disorder (other than hypertension), kidney 
disease, and hypertension, to include as due to exposure to 
herbicides, the claim for an increased (compensable) initial 


evaluation for bilateral hearing loss, and the claim for TDIU, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD with generalized anxiety disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as depression, 
anxiety, irritability, nightmares, and intrusive thoughts of 
combat, and GAF scores ranging from 50 to 60 have been assigned, 
but the Veteran's PTSD is not manifested by such symptoms as 
panic attacks, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, total social impairment, 
or other symptoms of similar gravity. 

2.  A 10 percent evaluation is the maximum rating authorized 
under Diagnostic Code 6260 for the Veteran's service-connected 
tinnitus, and there is no legal entitlement to an evaluation in 
excess of 10 percent for tinnitus.
 
3.  The Veteran's fracture, left third finger, resolved without 
objective residuals; the Veteran's subjective complaints of pain 
flare-ups averaging once every month or two does not warrant a 
compensable evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125-4.132, 
Diagnostic Codes 9400, 9411 (2010).

2.  The law precludes assignment of a disability rating greater 
than 10 percent for service-connected bilateral tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 
(2010). 

3.  The criteria for a compensable evaluation for fracture, left 
(non-dominant) third long finger are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5226, 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of an appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
VCAA notice is not required as to the claim for an evaluation in 
excess of 10 percent for tinnitus, because the issue presented is 
solely one of regulatory interpretation, and the courts have 
interpreted the regulation.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  For this reason, no further 
discussion of VA's duty to notify or assist the Veteran as to the 
claim for an evaluation in excess of 10 percent for tinnitus is 
required.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

As to the claims for increased (compensable) evaluations for left 
finger disability and PTSD, the RO issued an August 2006 notice 
which advised the Veteran of the general criteria for obtaining 
an increased evaluations.  That August 2006 notice also advised 
the Veteran of the criteria for assigning a disability rating and 
for assigning an effective date for an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to assist

In addition, the duty to assist the Veteran to develop the claim 
has been fulfilled.  VA clinical records have been obtained, and 
VA examinations have been provided.  The Veteran has submitted 
private clinical records and private medical statements.  The 
Veteran has been afforded an opportunity to submit any additional 
evidence and or to identify any relevant evidence.  The Veteran 
has not indicated that there is any additional information which 
would be relevant to the claims addressed in the decision below.  
Claims for which additional development is required are addressed 
in the Remand below.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claims for increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Claim for increased evaluation for PTSD

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, a 50 
percent schedular evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to such 
symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that occur 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a 
Global Assessment of Functioning (GAF) score of 61 to 70 suggests 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning.  A GAF score of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job.

Facts and analysis

Historically, the Veteran was granted service connection for PTSD 
by a rating decision issued in June 2005 (prepared in May 2005), 
and a 50 percent evaluation was granted.  

November 2004 VA outpatient treatment notes reflect that a 
diagnosis of PTSD was assigned, and a GAF score of 60 was 
assigned.  On VA examination conducted in December 2004, the 
Veteran reported prior attempts to treat a psychiatric disorder, 
without success.  The examiner found no evidence of psychosis.  
The Veteran's thoughts were organized.  There was objective 
evidence of impairment of memory and concentration.  The Veteran 
had started dialysis nine months earlier.  A GAF score of 52 was 
assigned.

A December 2004 Vet Center statement indicated that the Veteran 
had sought treatment there beginning in November 2004.  That 
statement did not include a report that a GAF score had been 
assigned.  

February 2005 VA treatment records reflect that a GAF score of 55 
was assigned.  In May 2005, the Veteran reported that medication 
had decreased his anger.  He was participating in individual and 
group therapy.  He reported increased stress due to the fact that 
his 21-year-old son was having significant health issues.  A GAF 
score of 60 was assigned.  In January 2006, the Veteran reported 
an increase in symptoms.  A GAF score of 50 was assigned, based 
on the Veteran's report of increased frequency of several 
symptoms.

In January 2007, VA examination revealed that the Veteran, who 
was still on dialysis three times weekly, reported depressed mood 
and intermittent feelings of hopelessness.  The Veteran reported 
that he did not have panic attacks, obsessive behaviors, or 
episodes of violence.  The examiner stated that the Veteran's 
symptoms varied in frequency, and were of mild severity at the 
time of the January 2007 VA examination.  The examiner considered 
the effect of the Veteran's PTSD on his occupational functioning, 
prior to the Veteran's retirement in 2002, and concluded that the 
Veteran's kidney failure, not PTSD, required the Veteran's 
retirement.  A GAF score of 60 was assigned.  In June 2008, a GAF 
score of 50 was assigned.

In November 2009, the provider assigned a GAF score of 50, based 
on the Veteran's reports of depression, guilt, nightmares, and 
intrusive thoughts of Vietnam.  VA outpatient mental health 
treatment records dated in February 2010 and March 2010 disclose 
that the Veteran continued to use medication to control his 
depression and PTSD.  The Veteran reported that he continued to 
have nightmares, anxiety, intrusive thoughts, and preoccupation 
with Vietnam, but that his anger outbursts were reduced.  The 
provider assigned a GAF score of 50 at each of those evaluations.



Analysis

The Veteran's symptoms, as objectively described by the treating 
providers, reflect that the Veteran has denied panic attacks 
throughout the pendency of the appeal.  The evidence establishes 
that the Veteran has not manifested circumstantial, 
circumlocutory, or stereotyped speech at any time during the 
pendency of the appeal.  He has not demonstrated difficulty in 
understanding complex commands.  In fact, the evidence 
establishes that he has maintained the ability to follow dietary 
restrictions and to maintain the generally complex medical care 
consistent with dialysis.  The record further reflects that the 
Veteran maintained his health satisfactorily to qualify for a 
kidney transplant, and that he received a kidney transplant in 
February 2009.  There is no evidence that the Veteran's PTSD has 
interfered with the Veteran's ability to maintain his health 
since the transplant.  

On several occasions, the provider who assessed the Veteran's 
mental functioning concluded that there was impairment of the 
Veteran's short and long-term memory, but there is no evidence 
that the Veteran's service-connected PTSD has impaired his 
judgment or his abstract thinking.  

The evidence reflects that the Veteran maintains his marriage of 
more than 20 years, although there are reports that the Veteran's 
anger or irritability has resulted in marital discord.  The 
records reflects that the Veteran has continued to take care of a 
son who is chronologically past age 21 but who has been 
recognized as a dependent child of the Veteran.  Thus, the record 
establishes that the Veteran is capable of maintaining effective 
relationships.  The evidence reflects that the Veteran has few 
social relationships and activities as a result of his medical 
disorders, primarily kidney failure and the need for dialysis.  
The Veteran reported anxiety and reported that his symptoms of 
PTSD affected his social life.  The Board does not doubt the 
credibility of these complaints,

The medical evidence, especially the opinion rendered on VA 
examination in January 2007, establishes that the Veteran's 
retirement was the result of his general medical disorders, 
primarily kidney failure, and was not required as a result of 
service-connected PTSD.  The Veteran is retired, so no examiner 
identified any occupational tasks that the Veteran was unable to 
perform as a result of PTSD.  

In fact, of the symptoms listed in the criteria for a 50 percent 
evaluation under DC 9411, the Veteran has manifested consistently 
symptoms of flattened affect, anxiety, and disturbances of 
motivation and mood.  The Veteran has reported irritability, but 
has not reported violence, and providers have assessed the 
Veteran's impulse control as unimpaired.  

No provider has indicated that the Veteran has manifested any 
symptom listed in the criteria for a 70 percent evaluations, no 
does the Veteran contend that he has manifested impaired impulse 
control, periods of violence, spatial disorientation; neglect of 
personal appearance and hygiene, or suicidal ideation.  Providers 
have consistently stated that there were no symptoms of 
psychosis.  

The Veteran's providers have assigned GAF scores ranging from 50 
to 60 for severity of the Veteran's symptoms of PTSD.  A GAF 
score of 60 is, as noted above, consistent with milder severity 
of symptoms, such as would be consistent with a 30 percent 
evaluation.  GAF scores in the range from 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning, such as would be consistent with a 50 
percent evaluation under the applicable regulations, and GAF 
scores below 51 reflect more severe impairment.

The Board finds that the Veteran's functioning generally is 
consistent with a 50 percent evaluation.  Although the assigned 
GAF scores have ranged as low as 50 during this appeal, the 
Veteran's GAF scores have also ranged considerably higher, to 60, 
during portions of the appeal.  The facts establish that the 
Veteran has not objectively manifested any symptom meeting a 
criterion for a 70 percent evaluation.  The facts also establish 
that no provider has described symptoms of a severity equivalent 
to the severity of symptoms warranting a 70 percent evaluation, 
including during those periods when GAF scores of 50 were 
assigned.  

The Board recognizes that the list of symptoms in the rating 
formula for DC 9411is not intended to constitute an exhaustive 
list of the criteria which warrant a 70 percent evaluation, but 
rather shows examples of the types and degrees of the symptoms, 
or their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Rather, the Board has 
considered all symptoms of the disability that affect the level 
of occupational and social impairment.  On this basis, the Board 
finds that the severity of the Veteran's PTSD is most consistent 
with a 50 percent evaluation, but is not consistent with a 
70 percent, or higher, evaluation.  

The Board has considered whether this claim should be referred 
for extraschedular consideration.  The Veteran has not required 
hospitalization for treatment of PTSD.  There is no manifestation 
of the disability in excess of those contemplated by the 
schedular criteria for a 50 percent evaluation.  There is no 
indication in the record that the average industrial impairment 
from the disability would be in excess of that contemplated by 
the rating schedule.  The Board finds no evidence of any sign or 
symptoms of disability which is not encompassed within the rating 
schedule.  The Veteran has not submitted evidence indicating that 
his PTSD or the difficulties flowing from it constitute "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  No criterion for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is met.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, the 
Board concludes that referral of this claim for extraschedular 
consideration is not in order.

The Board has considered the fact that GAF scores of 50 were 
consistently assigned after February 2008.  However, there is no 
evidence that the Veteran's symptoms resulted in more severe 
impact on his physical or social functioning or on his ability to 
maintain independence in his activities of daily living.  There 
is no evidence of impairment of industrial capability beyond a 
level consistent with the assigned 50 percent scheduler 
evaluation, despite the assignment of GAF scores below 51.  
Therefore, the Board finds that a staged evaluation in excess of 
50 percent is not warranted for any portion of the appeal period.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable to 
warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  The 
Veteran is not entitled to an initial evaluation in excess of 50 
percent for PTSD.

2.  Claim for increased initial evaluation for tinnitus

The Veteran contends, in essence, that he is entitled to an 
evaluation in excess of 10 percent because tinnitus affects each 
of his ears.  Tinnitus is evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  DC 6260, by its terms, states that VA's 
practice is that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  The Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the courts 
as long as that interpretation was not plainly erroneous or 
inconsistent with the regulations.  Id. at 1349, 1350.  

VA's regulation precludes assignment of an evaluation in excess 
of a single 10 percent rating for tinnitus, including where the 
tinnitus is perceived as bilateral.  Thus, the Veteran is not 
entitled, as a matter of law, to an initial evaluation in excess 
of 10 percent for tinnitus.  The Veteran's claim for separate 10 
percent ratings for each ear for his service-connected tinnitus, 
including on the basis that his tinnitus is increasing in 
severity, must be denied.  
There is no evidence that the Veteran's tinnitus has resulted in 
a disability picture that is unusual or exceptional in nature.  
His claim that he is entitled to an evaluation in excess of 10 
percent for tinnitus because he has ringing in both ears does not 
raise an unusual disability picture, since VA interprets the 
criteria for evaluation of tinnitus as encompassing both 
unilateral and bilateral tinnitus.  There is no evidence that the 
Veteran's tinnitus has impaired his industrial capability beyond 
a level consistent with the 10 percent schedular evaluation.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an evaluation in excess of 10 percent for 
tinnitus on an extraschedular basis, and has no jurisdiction to 
address the issue in the first instance.  See 38 C.F.R. 
§ 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

3.  Claim for compensable evaluation for fracture, left third 
finger

By a rating decision issued in March 2002, the Veteran was 
granted service connection for a fracture, left (minor) third 
finger.  A noncompensable evaluation was assigned.  The Veteran's 
August 2006 formal claim for TDIU was accepted as a claim for an 
increased evaluation for each service-connected disability, 
including as a claim for an increased (compensable) evaluation 
for left third finger disability.

The Veteran's left third finger disability is evaluated under DC 
5229, which provides a maximum schedular evaluation of 10 percent 
if there is a gap of one inch (2.5 cm) or more between the 
fingertip and the transverse crease of the palm.  See 38 C.F.R. § 
4.71a.  The maximum allowable rating for limitation of motion of 
the index or long (middle) finger is 10 percent, including for 
both the minor or dominant third finger, even if it is ankylosed.  
See DC 5226 (evaluation for ankylosis, favorable or unfavorable, 
for long finger, minor or major).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

In this case, the Veteran underwent VA examination of the left 
long finger in February 2007.  The Veteran reported intermittent 
pain with flare-ups every one to two months.  There was no 
limitation of motion of the left middle finger.  There was no gap 
between the thumb pad and the tip of the finger on attempted 
opposition, there is a gap of one inch (2.5 cm) or more between 
the fingertip and the transverse crease of the palm.  The 
examiner specified that there was normal range of motion of the 
left third finger on flexion at the DIP (distal interphalangeal), 
PIP (proximal interphalangeal), and MP (metacarpophalangeal) 
joints.  The Veteran did not manifest or report pain on motion of 
the finger.  The examiner concluded that there was no focal 
abnormality of the left third finger.  

The Veteran has not sought treatment for the left long finger 
since the February 2007 VA examination.  There are clinical 
records which show that the Veteran was treated for other medical 
disorders, but there is no notation of any complaint regarding 
the left third finger.  Therefore, the objective evidence 
establishes that the disability has not increased in severity 
since the 2007 VA examination, nor does the Veteran so allege.  

The Veteran does not meet any criterion under DCs 5226 or 5229 
for a 10 percent evaluation for the third (minor) finger 
residuals, since there is no focal abnormality, no limitation of 
motion at any of the three joints of the left middle finger, and 
no gap between the fingertip and the transverse crease of the 
palm.  The Board has also considered extent of disability due to 
the residuals of the fracture of the left long finger on the 
hand.  The examiner stated that the Veteran reported some 
decrease in hand strength during flare-ups.  The flare-ups, which 
occurred very one to two months, with pain and decreased strength 
during the flare-up, were the only subjective manifestations 
reported, and the examiner found no objective manifestations.  
The examiner opined that there was no function impairment caused 
by the resolved fracture.  

The Board has considered whether there is evidence of any other 
manifestation of left third finger disability.  However, the 
Veteran has not reported a scar or painful area, except during 
flare-ups, and the examiner stated that there was no abnormality 
or functional effect.  The examiner considered whether radiologic 
examination of the finger was required, and concluded that 
radiologic examination was not indicated.  

The Board has considered whether there is functional loss 
separately from consideration under the applicable Diagnostic 
Codes.  In this case, the medical and lay evidence is negative 
for pain or functional loss except during flare-ups, which are 
described as no more frequently than monthly.  The Board finds, 
as a matter of fact, that this frequency of impairment is not 
such as to warrant a compensable evaluation.  

The Board has considered whether this case should be referred for 
extraschedular consideration.  The Veteran has not required 
hospitalizations for his left fifth finger disability.  There is 
no manifestation of the disability in excess of those 
contemplated by the schedular criteria.  There is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the rating 
schedule.  The Board finds no evidence of any sign or symptoms of 
disability which is not encompassed within the rating schedule.  
No criterion for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  Accordingly, the Board concludes that referral 
of this case for extraschedular consideration is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has an 
increased severity of disability been objectively manifested.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable to 
warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  The 
Veteran is not entitled to an increased evaluation for this 
disability.




ORDER

The appeal for an evaluation in excess of 50 percent for PTSD is 
denied.

The appeal for a schedular evaluation in excess of 10 percent for 
tinnitus is denied.

The appeal for a compensable evaluation for fracture, left (non-
dominant) third long finger is denied.  


REMAND

The Veteran has submitted a January 2006 medical statement from a 
private provider, CWA, MD.  The private opinion indicates that 
the Veteran's hypertension and kidney damage of longstanding, 
which were advanced when the Veteran was first treated by Dr. A. 
in the 1980s.  Dr. A opined that the hypertension and kidney 
damage likely began before that time, and "could well have 
started soon after [the Veteran's] agent orange exposure (sic)."  
The Veteran has not been afforded VA examination as to the 
etiology and onset of hypertension and kidney disease.  This 
medical opinion suggests that in-service incurrence of those 
disorders is possible ("could well have started soon after . . . 
exposure") but does not provide adequate guidance as to 
likelihood to allow adjudication of the two claims.  Therefore, 
the Veteran must be afforded VA examinations to address 
likelihood of such etiology.  

The clinical evidence establishes that the Veteran has 
cardiovascular disorders, such as hypertrophy, resulting from 
hypertension.  Therefore, the Veteran's claim for service 
connection for a cardiovascular disorder must be deferred until 
adjudication of the claim for service connection for hypertension 
is completed.  

The providers who have assigned a diagnosis of pleural thickening 
for the Veteran's lung disorder have stated that the etiology of 
the pleural thickening is unknown, but have not addressed whether 
it is at least as likely as not that pleural thickening is 
related to exposure to herbicides, as the Veteran contends.  
Further medical development is required.

The Veteran contends that his sleep apnea may be secondary to 
other service-connected disabilities.  He should be afforded VA 
examination to address this contention.  

The Veteran contends that the severity of bilateral hearing loss 
has increased during the pendency of this appeal.  A VA provider 
who conducted audiologic assessment in June 2008, after the 
Veteran was afforded VA examination of hearing loss in 2007, 
stated that the results of audiometric examination in 2008 were 
"similar" to prior results with "some very slight decline at 
some frequencies."  However, the specific findings in June 2008 
are not associated with the claims file.  Without the actual 
results, the Board is unable to determine whether the "very 
slight decline" noted in 2008 would warrant an increased, 
compensable evaluation.  Additional development of the 
audiometric evidence is required.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Therefore, the Veteran's claim for TDIU must be deferred until 
adjudication of all claims for service connection is completed.  
Then, clinical evidence as to the occupational impairment related 
to each service-connected disability must be reviewed to 
determine whether further development is required, and the claim 
for TDIU should be adjudicated when the evidence is complete.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated 
by any non-VA providers for any claimed disorder 
since April 2010.  Obtain any identified records.



2.  Obtain the Veteran's VA clinical records 
since March 2008, when the statement of the case 
(SOC) was issued.  

3.  Afford the Veteran VA examination as 
necessary to obtain opinions as to the onset and 
etiology of hypertension, kidney disease, 
sleep apnea, a cardiovascular disorder 
(other than hypertension), and pleural 
thickening.  The claims folder and a copy of 
this Remand should be made available to the 
examiners for review in connection with each 
examination.  The examiners should obtain a 
complete history from the Veteran, review the 
entire claims file, and each examiner should 
indicate, in each examination report, that such 
review was performed.  Any tests or studies 
deemed necessary for an accurate assessment 
should be conducted, and the results should be 
associated with the claims file and discussed in 
the examination report.  The examination report 
should include a detailed account of all 
pathology found to be present.  

(i).  The examiner who provides examination as to 
the etiology and onset of hypertension should 
address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
had its onset during the Veteran's active 
service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
has been chronic and continuous since the 
Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
is related to the Veteran's active service, or 
any incident thereof, to include exposure to 
herbicides?  

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of hypertension and history of treatment of 
hypertension.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

(ii).  The examiner who provides examination as 
to the etiology and onset of kidney disease 
should address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that kidney 
disease had its onset during the Veteran's active 
service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that kidney 
disease has been chronic and continuous since the 
Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that kidney 
disease is related to the Veteran's active 
service, or any incident thereof, to include 
exposure to herbicides?  
	(d) After the claim for service connection 
for hypertension is adjudicated, if the Veteran 
is granted service connection for hypertension, 
the examiner should state whether it is at least 
as likely as not (50 percent or greater 
probability) that kidney disorder is 
etiologically related to or due to service-
connected hypertension.  

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of kidney disease and history of treatment 
of kidney disease.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

(iii).  The examiner who provides examination as 
to the etiology and onset of sleep apnea should 
address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that sleep apnea 
had its onset during the Veteran's active 
service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that sleep apnea 
has been chronic and continuous since the 
Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that sleep apnea 
is related to the Veteran's active service, or 
any incident thereof, to include exposure to 
herbicides?  
	(d) The examiner should be provided with a 
complete list of all disabilities for which 
service connection has been granted, after the 
claims for service connection for hypertension 
and kidney disease have been adjudicated.  The 
examiner should state whether it is at least as 
likely as not (50 percent or greater probability) 
that sleep apnea is etiologically related or 
secondary to any service-connected disability.

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of sleep apnea and history of treatment of 
sleep apnea.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

(iv).  The examiner who provides examination as 
to the etiology and onset of a cardiovascular 
disorder other than hypertension should 
address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that a 
cardiovascular disorder other than hypertension 
had its onset during the Veteran's active 
service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that a 
cardiovascular disorder other than hypertension 
has been chronic and continuous since the 
Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that a 
cardiovascular disorder other than hypertension 
is related to the Veteran's active service, or 
any incident thereof, to include exposure to 
herbicides?  
      (d) The examiner should be provided with a 
complete list of all disabilities for which 
service connection has been granted, after the 
claims for service connection for hypertension 
and kidney disease have been adjudicated.  The 
examiner should state whether it is at least as 
likely as not (50 percent or greater probability) 
that that a cardiovascular disorder other than 
hypertension is etiologically related or 
secondary to any service-connected disability.

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of a cardiovascular disorder other than 
hypertension.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

(v).  The examiner who provides examination as to 
the etiology and onset of pleural thickening 
should address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that pleural 
thickening had its onset during the Veteran's 
active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that pleural 
thickening has been chronic and continuous since 
the Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that pleural 
thickening is related to the Veteran's active 
service, or any incident thereof, to include 
exposure to herbicides?  
      (d) The examiner should be provided with a 
complete list of all disabilities for which 
service connection has been granted, after the 
claims for service connection for other disorders 
have been adjudicated.  The examiner should state 
whether it is at least as likely as not (50 
percent or greater probability) that that pleural 
thickening is etiologically related or secondary 
to any service-connected disability.

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of a cardiovascular disorder other than 
hypertension.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

4.  Afford the Veteran VA audiologic examination.  
Associate the results for tested frequency, and 
the results of speech discrimination evaluation 
under the Maryland CNC test, with the claims 
files, in addition to any summary information.  

5.  Determine whether the evidence establishes 
the severity of occupational impairment due to 
each service-connected disability.  If the 
impairment of the Veteran's employability due to 
any service-connected disability is not 
established by the objective evidence of record, 
afford the Veteran examination as necessary to 
disclose impact of the disability on the 
Veteran's employability.

The examiner should describe the industrial 
impairment resulting from the service-connected 
disability to be addressed on examination.  The 
examiner should describe how the service-
connected disability impairs the Veteran's 
ability to perform tasks required for employment, 
including tasks required for the range from 
sedentary employment to heavy manual labor.    

6.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claims on appeal.  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


